Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, disclose or make obvious a lightweight wheel comprising a flange, a plurality of titanium alloy spokes, locking sleeves, steel sleeves, a connecting ring, connecting bolts and a carbon fiber rim, wherein an end of each of the plurality of titanium alloy spokes is provided with threads, another end of each of the plurality of titanium alloy spokes is bent and provided with a flat end, and each flat end is provided with a first assembly hole; the flange is positioned at a middle part of the carbon fiber rim, a side wall of the flange is provided with two ring grooves which are axially opposite with each other, each of the two ring grooves is provided with a plurality of threaded holes uniformly distributed; a plurality of bolts are fastened in the plurality of threaded holes of each ring groove of the two ring grooves and pass through the first assembly holes to mount the flat ends of the plurality of titanium alloy spokes on each of the two ring grooves; a radially inner side of the middle part of the carbon fiber rim is provided with a ring-shaped boss, and a plurality of second assembly holes are uniformly distributed in the ring-shaped boss; a side wall and an upper end face of the connecting ring are respectively provided with a plurality of first mounting holes and a plurality of second mounting holes which are uniformly distributed, each of the steel sleeves is mounted in each of plurality of the first mounting holes, a first inner hole is formed in each of the steel sleeves, and the first inner hole of each of the steel sleeves is provided with a spherical surface; the connecting bolts pass through the plurality of second mounting holes and the plurality of second assembly holes to fix the carbon fiber rim and the connecting ring; an upper side wall of each of the locking sleeves is provided with a spherical surface, the upper side wall of each of the locking sleeves is mounted in the first inner hole of each of the steel sleeves and is matched with the spherical surface of the first inner hole of each of the steel sleeves, and a second inner hole is formed in each of the locking sleeves; and the second inner hole of each of the locking sleeves is a threaded hole, and the second inner hole of each of the locking sleeves is matched with the threads at the end of each of the plurality of titanium alloy spokes to fix the end of each of the plurality of titanium alloy spokes to each of the second inner holes of the locking sleeves.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617